 SUPER VALU STORES, INC.55latter employees have been separately represented since 1935 by theWashington-Oregon Shingle Weavers District Council, which is nota party to this proceeding.The Petitioner seeks to sever from the production and maintenanceunit represented by the Intervenor, all licensed engineers and firemenemployed in the Employer's powerplant.The Employer and theIntervenor contend that the unit sought is inappropriate and movethat the petition be dismissed.It is apparent from the above facts, and we so find, that at itsSeattle plant the Employer is engaged in a primary lumber manu-facturing operation.The Board has held that the only appropriateunit for this type of operation is a production and maintenance unit.SeeWeyerhaeuser Timber Company,87 NLRB 1076, and E. C.OlsonLumber Company,106 NLRB 856; and compareBurke Millwork Co.,Inc.,100 NLRB 522. Recently, moreover, the Board announced thatitwould not entertain petitions for craft or departmental severancein certain highly integrated industries, such as the lumber industry,where plantwide bargaining prevails and where the Board had pre-viously refused to entertain severance petitions under theNationalTube(76 NLRB 1199) doctrine. SeeAmerican Potash & Chemical'Corporation,107 NLRB 1418. Accordingly, we find that the onlyappropriate unit at the Employer's plant is a production and main-tenance unit, and that the unit sought by the Petitioner is notappropriate.In reaching this conclusion, we have considered and found withoutmerit the Petitioner's contention that the singular appropriateness ofthe production and maintenance unit is negated by the fact that theshingle mill employees are separately represented.The record reflectsthat historically shingle mill employees at other cedar lumber manu-facturing plants have been separately represented.In these circum-stances the separate representation of the Employer's shingle millemployees appears as a minor deviation which is not of sufficientweight to cause a departure from the Board's well-established practice.SeeWeyerhaeuser Timber Company, supra,at page 1082.The Em-ployer's and Intervenor's motions to dismiss the petition are thereforegranted.[The Board dismissed the petition.]SuperValu Stores,Inc.andLocal548, I. B. of T. C. W. & H. ofAmerica, AFL, Petitioner.Case No. 18-PC-315. April 6, 1955DECISION AND DIRECTIONOn August 19, 1954,pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted in the112 NLRB No. 10. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-entitledmatter under the direction and supervision of theRegional Director for the Eighteenth Region.Upon the conclusionof the election, a tally of ballots was furnished the parties in accord-ance with the Rules and Regulations of the Board. The tally showsthat there were approximately 35 eligible voters and that 35 ballotswere cast of which 17 were cast for the Petitioner, 16 were cast againstthe Petitioner, and 2 were challenged by the Petitioner.Inasmuch as the challenged ballots are sufficient in number to affectthe results of the election, the Regional Director made an investigationof the issues raised by the challenges, and thereafter, on September28, 1954, issued and duly served on the parties his report and recom-mendations on challenged ballots in which he recommended to theBoard that the Petitioner's challenges to both ballots be sustained andthat the Petitioner be certified as the exclusive representative for pur-poses of collective bargaining of all employees in the unit described inthe stipulation.On October 11, 1954, the Employer filed exceptionsto conclusions and recommendations of the Regional Director.Afterdue consideration, the Board issued its order directing hearing onNovember 15, 1954, in which it ordered the hearing officer to prepare areport on such hearing containing resolutions of witnesses' credibility,findings of fact, and recommendations.Pursuant to notice, a hearingwas held in Minneapolis, Minnesota, on December 7, 8, and 9, 1954, be-fore Robert Ackerberg, hearing officer.Counsel for both the Em-ployer and the Petitioner appeared and participated.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded the parties.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.On January 11, 1955, in accordance with the Board order, the hear-ing officer issued and duly served upon the parties his report recom-mending that the Petitioner's challenges to both ballots be sustainedon the ground that Hubert O. Carlson and James N. Dolan, who castthe challenged ballots, are supervisors within the meaning of the Act.He further recommended that the Petitioner be certified as exclusivebargaining representative of the employees in the appropriate unit.On February 7, 1955, the Employer filed exceptions to the hearingofficer'sfindings and recommendations with respect to Hubert O.Carlson, and a supporting brief.The Petitioner filed no exceptions.As there are no exceptions to the hearing officer's recommendation thatthe Petitioner's challenge to the voting eligibility of James N. Dolanbe sustained, we hereby adopt this recommendation.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct. SUPER VALU STORES, INC.572.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees employed by the Employer in its manufacturing de-partment at its Hopkins, Minnesota, warehouse, but excluding officeclerical employees, watchmen and guards, and all supervisors as de-fined in the Act.5.With respect to the Petitioner's contention, denied by the Em-ployer, that Hubert O. Carlson is ineligible to vote because he is asupervisor, the record reveals the following facts.The Employer's manufacturing department employs approximately35 employees on the first and second floors of the main warehouse atHopkins, Minnesota. Operations on the first floor include coffee roast-ing and the weighing and packaging of about 116 different food items.Second floor operations, which involve about eight employees, includeprocessing paper bags and cellophane sheets and imprinting prices andtax stamps on drugs and cigarettes.Many operations on the firstfloor are accomplished by machines which female employees operate.In addition there are three "hand-lines" where various items are handweighed, packaged, and sealed by female employees who work along-side conveyor belts.The handful of male employees in the depart-ments do any necessary moving, lifting, or unloading of heavy bulkmerchandise, sometimes with the aid of a forklift truck.Eberhart Rendahl, department manager, is in complete charge ofthe manufacturing department.He exercises authority to hire, dis-charge, discipline, and is responsible to top management for the suc-cessful functioning of the department.He spends about half of histime in his office on the second floor taking care of purchases and otheradministrative duties and the other half in overseeing operations in hisdepartment.The department was originally located in Minneapolis,Minnesota.In January 1953, shortly after the department and itsmachinery were moved to nearby Hopkins, Rendahl placed on the de-partment bulletin board a notice he had prepared which stated thatCarlson had been made "assistant superintendent," James Dolan,4"working foreman," and Geralk K. Humphrey, "shipping and receiv-ing clerk."The notice remained on the board several months.Rendahl testified that the notice represented his decision to give thesethree men more responsibility and to put Carlson on a salary basis.Hefurther testified, however, that top management vetoed the proposedchange as to Carlson on the ground that his duties were those of a 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanic and did not justify the proposed change.No change in thecompensation of any of the three occurred at that time.Since Carlson was hired in 1946, his principal duty has been themaintenance and repair of the departmental machinery.As the hear-ing officer found, most of Carlson's time appears to have been spent inthis manner.Prior to his present employment Carlson, a high schoolgraduate, took some trade school courses in auto mechanics and hasheld jobs requiring skill and experience as a mechanic.He has a ma-chine shop in his basement which he uses from time to time for makingor repairing parts for machines in the manufacturing department.He received a $200 Christmas bonus because of the use of his machineshop in this manner.There is considerable evidence that, prior tothemove from Minneapolis and the posting of the January 1953notice, Carlson responsibly directed the female employees who oper-ate the machines and work on the "hand-line" operations on the pro-duction floor.At that time, Dolan was a coffee roaster. But, afterthe move and posting of the notice on the bulletin board, as the hear-ing officer also found, Dolan assumed the supervisory duties previouslyexercised by Carlson who thereafter no longer regularly assigned ortransferred employees from one machine to another.With reference to the period after the posting of the notice by Ren-dahl, employee Beulah Bartoszek testified that Carlson once gave herand another employee an "order" as to size of store bags and cello-phane sheets to be made that day.Another, Anna Kluge, testifiedthat her orders came from Dolan and that she does not know whatCarlson does, although she has observed him fixing a machine.Wit-ness Elaine Lodemeier testified that during her employment of about1 year Carlson never told her what to do. Ann McCullen, who testi-fied at some length concerning Carlson's supervision of female em-ployees, made it clear that her testimony referred to the period priorto the date when Dolan began overseeing production operations.Witness Mary Korblick stated that she usually gets "orders on thesheet machine" from Manager Rendahl, but sometimes from Carlsontoo.Although she failed to explain what she meant by "orders," herother testimony, together with that of Rendahl, strongly indicate thatshe was referring to written production orders based on requisitionsfrom the Employer's other warehouses, as to which Carlson wasmerely acting as a messenger and had not formulated them or exercisedany discretion in their preparation.Carlson admittedly on numerous occasions has written the time ofchecking in or out on cards of employees who failed to punch thetime clock.Once each week he puts new timecards in the rack andtakes the old ones to Rendahl. On a number of occasions he has signedslips authorizing payroll advances.However, these were in amountsnot exceeding wages which had been earned but had not yet been paid SUPER VALU STORES, INC.59because of the lag between the end of a payroll period and the prepa-ration of a payroll.As it is routine to permit employees to withdrawearned wages in this manner, Carlson's signature appears not to havebeen specifically for the purpose of authorizing the payment as thehearing officer found, but rather to establish, in the absence of the com-pleted payroll, that the employee had in fact been present at work dur-ing the time in question.Rendahl testified that he did not know, priorto the hearing, that Carlson had signed payroll advances.Referring to the period prior to the January 1953 notice, MaryKorblick testified that Carlson had granted her time off on severaloccasions.Ann McCullen said that once when she became ill shelooked for Carlson to tell him she was going home, then askedanother employee to inform Carlson.Also, there is testimony, sub-stantially admitted by Carlson, that more recently he used the term"we," identifying himself with management, when he reassured em-ployee Shoquist that she did not risk discharge for union activitiesduring her vacation, and that active union people did run such a risk.Since a time before the move to Ilopkins and the posting of the notice,Carlson has been the highest paid of hourly employees.He now earns$2.14 per hour as compared with Dolan's $2.01 and the female em-ployees' range of $1 to $1.18.On these facts and the record as a whole we conclude that the evi-dence is insufficient to establish that Carlson has possessed supervisoryauthority at any time since Department Manager Rendahl's attemptto promote him to "assistant superintendent," almost a year prior tothe hearing.His position with respect to the other employees seemsin fact to have diminished at about that time, and Dolan since then hasbeen exercising whatever supervisory authority may once have beenexercised by Carlson. It is clear that Carlson has not responsibly di-rected others since January 1953, and his actions with respect to time-cards and payroll advances do not appear to involve discretion butrather routine notations such as might have been made by a payrollclerk or a time clerk.We therefore find that Carlson is not a super-visor within the meaning of the Act, and do not adopt the contraryfinding of the hearing officer.Accordingly, we overrule the chal-lenge to Carlson's ballot and direct that it be opened and counted.[The Board directed that the Regional Director for the EighteenthRegion shall, within 10 days from the date of this Direction, open andcount the ballot of Hubert O. Carlson and serve upon the parties asupplemental tally of ballots.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction.